Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 28, 2017                                                                                      Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155526                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                           Joan L. Larsen,
                                                                                                                     Justices
  In re SPAGNOLA, Minors.                                          SC: 155526
                                                                   COA: 335543
                                                                   Macomb CC Family Division:
                                                                   15-000327-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the January 18, 2017
  order of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 28, 2017
           d0425
                                                                              Clerk